Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-11-2007

Edwards v. Govt of VI
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4139




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Edwards v. Govt of VI" (2007). 2007 Decisions. Paper 1111.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1111


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 06-4139


                      GOVERNMENT OF THE VIRGIN ISLANDS

                                               v.

                                  ROGER EDWARDS,
                                              Appellant


                           On Appeal from the District Court
            of the Virgin Islands, Division of St. Thomas Appellate Division
                                 (D.C. No. 01-cr-00247)
        Appellate Judges: Hon. Raymond L. Finch, Chief Judge, District Court of the V.I.,
                 Hon. Curtis V. Gomez, Judge of the District Court of the V.I.,
           and Hon. Maria M. Cabret, Judge of the Superior Court of the V.I.


                                   Argued May 7, 2007

      Before: SLOVITER, STAPLETON, and VAN ANTWERPEN, Circuit Judges

                                 (Filed   May 11, 2007 )
                                          ______

Leslie L. Payton (Argued)
Charlotte Amalie, St. Thomas
USVI 00803

       Attorney for Appellant

Matthew C. Phelan (Argued)
Office of Attorney General of Virgin Islands
Department of Justice
Charlotte Amalie, St. Thomas
USVI 00802

       Attorney for Appellee
                                           ______

                                          OPINION
                                           ______

SLOVITER, Circuit Judge.

       A Virgin Islands jury convicted appellant Roger Edwards of four counts of sexual

abuse of his minor daughter. Edwards filed a motion for a new trial which was denied by

the Territorial Court of the Virgin Islands.1 The Appellate Division affirmed, and

Edwards appeals to this court.

                                               I.

       As we write primarily for the parties who are familiar with the facts of this case,

we will not restate those facts except as necessary for our analysis. Edwards was charged

in an eleven-count information under the Virgin Islands Code with committing a variety

of sexual acts against his minor daughter, M.E. M.E., who alternated between living with

her aunt in St. Lucia and her father and an aunt in St. Thomas, testified that, during

periods when she lived with her father between the ages of seven and ten years old, he

subjected her to unlawful sexual conduct. The information contained counts charging

each such occasion, but the jury, following a two-day trial, convicted Edwards on four

counts, each involving an act of unlawful sexual contact that occurred between August 1,

1997 and December 31, 1997 when M.E. was seven and eight years old. The information



                    1
                      That court is now known as the Superior Court of the
             Virgin Islands. See V.I. Code Ann. tit. 4, § 2.

                                               2
charged violations of V.I. Code Ann. tit. 14, § 1708(2), which makes it a crime to have

sexual contact with a person under the age of thirteen.2

       Edwards moved for a new trial under Rule 135 of the Rules of the Territorial Court

which that court denied in an opinion and order dated June 29, 2001. The Appellate

Division of the District Court of the Virgin Islands affirmed in an August 29, 2006

opinion and order,3 and Edwards now appeals to this court.

                                           II.

       The Appellate Division had jurisdiction pursuant to 48 U.S.C. § 1613a(a). This

court has jurisdiction under 28 U.S.C. § 1291 and 48 U.S.C. § 1613a(c). See Gov’t of the

V.I. v. Hodge, 359 F.3d 312, 318-19 (3d Cir. 2004). In reviewing the decision of the

Territorial Court, we apply the same standard of review as that used by the Appellate


                    2
                        Specifically, in Count III, Edwards was charged with
             having his daughter rub his penis with her hand; in Count IV, with
             putting his mouth on her vagina; in Count V, putting his penis in
             her mouth; and, in Count VII, with touching her breast. M.E.
             testified to each of these acts at trial.
                    3
                       We note that the Appellate Division appears to have used,
             as the source of facts in its decision, a statement by a police
             officer who interviewed M.E., rather than M.E.’s trial testimony.
             Edwards v. Gov’t of the V.I., No. 2001/247, 2006 WL 2709634,
             at *1 (D.V.I. Aug. 29, 2006). It is unclear why trial testimony
             from the record was not used, particularly when the Appellate
             Division’s discussion of the facts does not perfectly correspond
             with M.E.’s trial testimony, and includes alleged events that
             occurred when M .E. was five years old – events that she did not
             testify to at trial, and that were uncharged in the Information. As
             we do not rely on those facts, it is irrelevant for our purposes.

                                                 3
Division, exercising plenary review over issues of law and reviewing findings of fact for

clear error. BA Properties Inc. v. Gov’t of the V.I., 299 F.3d 207, 210 (3d Cir. 2002);

Gov’t of the V.I. v. Albert, 241 F.3d 344, 347 n.3 (3d Cir. 2001); Gov’t of the V.I. v.

Smith, 949 F.2d 677, 680 (3d Cir. 1991); Semper v. Santos, 845 F.2d 1233, 1235-36 (3d

Cir. 1988). “A motion for a new trial is addressed to the trial judge's discretion, and the

scope of appellate review is whether such discretion was abused.” Gov’t of the V.I. v.

Lima, 774 F.2d 1245, 1250 (3d Cir. 1985).4

                                             III.

                                     Alleged Juror Bias

       Edwards notes that a juror, Veronica Powell, did not respond in the affirmative

during voir dire to the question of whether any family member had ever been the victim

of sexual assault. He argues that because Powell answered this question in the

affirmative in open court when asked during voir dire in another case the following



                    4
                      As an initial matter, we note a troubling lack of coherent
             citations to the record on this appeal. See Fed. R. App. P.
             28(a)(9)(A) (“[A]rgument . . . must contain[ ] appellant's
             contentions and the reasons for them, with citations to the
             authorities and parts of the record on which the appellant relies
             [.]”); Doeblers' Pa. Hybrids, Inc. v. Doebler, 442 F.3d 812, 820 n.8
             (3d Cir. 2006) (noting importance of proper appendix citation for
             appellate review). Indeed, Edwards’ counsel has presented certain
             arguments that appear to be openly contradicted by parts of the
             record that have either gone uncited or do not appear in the
             appendix prepared for this appeal. This lack of clear citation and
             careful appendix preparation has thus unnecessarily complicated
             our review of Edwards’ claims of error.

                                               4
month, this shows that Powell was “biased and vindictive.” Appellant’s Br. at 14. We

have previously stated that “[t]o order a new trial[,] because of a juror's failure to disclose

information at voir dire, requires the complaining party to show that a juror failed to

answer honestly a material question on voir dire, and then further show that a correct

response would have provided a valid basis for challenge for cause.” United States v.

Richards, 241 F.3d 335, 344 (3d Cir. 2001) (internal quotation marks and citation

omitted). This rule is inapplicable here. As the Appellate Division observed, 2006 WL
2709634, at *4, the Territorial Court made clear in its ruling that “V.P. did disclose such

information” at a sidebar during which counsel for Edwards was present, “in more detail

during voir dire for this matter than the subsequent matter.” Our review of the transcript

of the jury selection on April 30, 2001 confirmed this assertion. Appellant has therefore

not demonstrated that V.P. “failed to answer honestly a material question on voir dire”

and, thus, the bias argument fails. See Richards, 241 F.3d at 344 (no abuse of discretion

in trial court’s failure to order new trial based upon juror’s failure to disclose information,

where it had “reviewed the transcript of the voir dire of the juror in question and

determined that the juror did not withhold any information”).

                                               IV.

                                  Alleged Victim Recantation

       Second, Edwards argues that the trial court erred in failing to grant a new trial on

the basis of witness recantation. He asserts that, while the jury was deliberating, M.E.



                                                5
“recanted” her trial testimony by approaching Edwards, his mother, and his stepmother in

the hallway of the court, apologizing, and offering that she still loves and missed

Edwards. According to the Territorial Court, this matter was “immediately” brought to

the attention of the Territorial Court, which directed the prosecution to “to get in touch

with the victim” for purposes of examining the alleged recantation. App. at II.37.5

       A trial court “may grant a new trial on the basis of ‘newly discovered evidence’ if

five requirements are met: (a) the evidence must be in fact, newly discovered, i.e.,

discovered since the trial; (b) facts must be alleged from which the court may infer

diligence on the part of the movant; (c) the evidence relied on, must not be merely

cumulative or impeaching; (d) it must be material to the issues involved; and (e) it must

be such, and of such nature, as that, on a new trial, the newly discovered evidence would

probably produce an acquittal.” United States v. Cimera, 459 F.3d 452, 458 (3d Cir.

2006) (interpreting Rule 33 of the Federal Rules of Criminal Procedure) (internal

quotation marks and citation omitted). “Although the decision to grant or deny a motion

for a new trial lies within the discretion of the district court, the movant has a ‘heavy

burden’ of proving each of these requirements.” Id. (internal citation omitted).

       Here, the record clearly shows that, at the June 21, 2001 hearing on Edwards’




                    5
                     According to the trial court’s written decision, this
             discussion with the Court was conducted “on the record,” App. at
             II.37, although the parties do not appear to have placed this
             discussion in the appendix before us.

                                               6
motion for a new trial, the prosecutor proffered that the witness denied recanting any of

her testimony and merely told her father she forgave him and still loves him. In his brief,

Edwards argues that M.E. admitted to a woman named Hillis Walters that she “perjured

herself.” In support of this argument, Edwards refers to a discussion at the hearing on his

motion for a new trial where his counsel told the court that Walters, a friend of appellant,

“would testify . . . that [M.E.] told her that [her father’s sexual abuse of her] was a

complete lie.” App. at I.151. A review of the record shows that the trial court ruled that

counsel’s proffer regarding Walters related to a recantation alleged to have occurred

before trial and that the alleged new evidence had been available to Edwards at the time

of trial. Edwards did not proffer any evidence to counteract the trial court’s ruling nor did

he offer to provide any other evidence of a recantation. The Appellate Division

concluded that “Edwards presented no evidence that M.E.'s trial testimony was

fabricated.” 2006 WL 2709634, at *3. There is no basis for a new trial on this ground.

                                              V.

                              Sequestration of Rebuttal Witness

       Third, Edwards objects to testimony by a prosecution rebuttal witness, Ariana

Watley,6 who testified following Edwards’ testimony in his own case. He asserts that

Watley was present in the courtroom during his testimony, that Watley was biased against




                    6
                     Alternate spellings, including “Whattley” and “Wattley,”
             appear in the briefing, record, and rulings below.

                                               7
Edwards because she had a paternity action pending against him, and that her presence

violated a sequestration order by the trial judge. The decision of whether or not to

sequester witnesses under Federal Rule of Evidence 615 7 is within the sound discretion of

the district court, and a reversal on appeal will be made only upon a showing of an abuse

of that discretion. See United States v. Agnes, 753 F.2d 293, 306 (3d Cir. 1985),

abrogated on other grounds by Smith v. Borough of Wilkinsburg, 147 F.3d 272 (3d Cir.

1998); Gov’t of the V.I. v. Edinborough, 625 F.2d 472, 474 (3d Cir. 1980) (“[T]he failure

to sequester witnesses is not, in itself, grounds for reversal unless defendant can show

prejudice resulting from the failure to sequester.”). Here, the trial court apparently

considered striking Watley’s testimony upon the defense’s objection,8 but concluded that,

as it had “personally observed this witness . . . and she was not present during [Edwards’

testimony,]” App. at I.167, there was no basis for doing so. The court observed that

Watley was present only during the testimony of Dr. Lloyd, the treating physician, and his

testimony was unrelated to Watley’s, as the Appellate Division noted, 2006 WL 2709634,

at *4. Thus, Edwards has not even demonstrated that Watley was present during his

testimony, let alone that any prejudice flowed from her presence. We see no abuse of

discretion here.


                    7
                     As the Appellate Division noted, V.I. Code Ann. tit. 5, §
             738 is similar to the Federal Rule of Evidence on this point.
                    8
                     The parties have not placed the transcript of this initial
             objection and ruling, referenced in the trial court’s decision, in the
             appendix.

                                               8
                                              VI.

                                        Use Immunity

       Fourth, Edwards argues that the government and the Court violated his due process

rights by refusing to grant immunity to two defense witnesses, his girlfriend Deborah

Nibbs and friend Sheila Tatum,9 both of whom invoked the Fifth Amendment at trial.

According to the affidavit of an investigating officer, M.E. stated that she had told Nibbs,

Tatum, and M.E.’s mother that her father was sexually abusing her, but that none of the

women took any action. Edwards appears to argue that, because Nibbs and Tatum were

potentially criminally liable for failing to report the abuse,10 they were obliged to invoke

the Fifth Amendment at trial. Thus, Edwards continues, the failure to grant immunity

adversely affected his defense, as he presumes they would have testified that “when the

victim told them of the alleged molestation by the Defendant, the victim later said the

molestation was a lie and that she made up the story.” 11 Appellant’s Br. at 22.


                    9
                     Alternate spellings of these names appear in the record and
             briefing.
                    10
                      V.I. Code Ann. tit. 5, § 2533 mandates that certain
             professionals, such as those in the medical, child care, educational,
             and law enforcement communities, immediately report suspected
             child abuse. Apparently, Nibbs worked as a school aide and Tatum
             worked for the Human Services Department.
                    11
                      Edwards has placed some of the pages from the colloquy
             on the Nibbs/Tatum testimony before the trial court in the
             Appendix. Nowhere is it profferred that Nibbs and Tatum would
             have testified that M.E. eventually told them she had lied about the
             abuse, although appellant’s counsel appears to have read a

                                               9
        “Use immunity prevents the prosecution from directly utilizing immunized

testimony” against a witness. United States. v. Smith, 452 F.3d 323, 336 (4th Cir. 2006).

We review a trial court’s refusal to immunize a possible defense witness for abuse of

discretion. United States v. Herman, 589 F.2d 1191, 1213-14 (3d Cir. 1978); see also

Gov’t of the V.I. v. Smith, 615 F.2d 964 (3d Cir. 1980). Ordinarily, “the decision to grant

immunity is reserved to the discretion of the executive branch.” United States v. Adams,

759 F.2d 1099, 1107-08 (3d Cir. 1985). However, “under certain circumstances due

process may require that the government afford use immunity for a defense witness.”

Smith, 615 F.2d at 968. Where the government has denied immunity as an act of

“deliberate misconduct,” made “with the deliberate intention of distorting the judicial

factfinding process,” the court may require that the government grant such use immunity.

Id. at 969. Even absent this type of prosecutorial misconduct, a court has inherent power

to grant use immunity “when it is found that a potential defense witness can offer

testimony which is clearly exculpatory and essential to the defense case and when the

government has no strong interest in withholding use immunity[.]” Id. at 972, 974

(noting “that opportunities for judicial use of this immunity power must be clearly

limited”); see also United States v. Santtini, 963 F.2d 585, 598 n.6 (3d Cir. 1992) (noting

the limited application of judicial immunity theory, and observing that “other courts of



             statement from Nibbs to that effect at the June argument on the
             Rule 135 motion for a new trial.


                                             10
appeals to consider the possibility of a court's inherent authority to immunize a witness

have flatly rejected” such a result).

       Here, Edwards has not demonstrated that any such circumstances warranting such

immunization are present. There has been no showing that there was any effort by the

government to distort the factfinding process, or even that the government has suggested

it intended to prosecute either or both of the prospective witnesses. Edwards argues that

the government threatened to prosecute the witnesses, thereby forcing them to rely on the

Fifth Amendment. At oral argument, it became clear that Edwards relies only on the

government’s failure to agree to provide the witnesses with use immunity. The

government had the right to decline use immunity; that does not constitute a threat of

prosecution.

       Moreover, there has been no proffer as to the “essential” and “exculpatory” nature

of Nibbs’s and Tatum’s potential testimony.12 Indeed, the trial court offered to allow

defense counsel to introduce statements the two had made to officers, but Edwards’

counsel objected on hearsay grounds, and the trial court noted in its ruling that it is likely

that the two would not have testified to any exculpatory fact but to the fact that M.E. told



                      12
                          To the extent appellant relies on the apparent exculpatory
               statement from Nibbs that M.E. confessed she had lied to her when
               she reported the abuse to Nibbs – first raised, it appears, at the
               June 2001 hearing on the Rule 135 motion – as grounds for a new
               trial, such an argument would fail; this statement should have been
               available to the defense prior to trial, and is, in any event, merely
               impeaching.

                                                11
them her father had “lay upon her.” App. at II.40. There is therefore no reason to disturb

the trial court’s ruling on the immunity point.13

                                              VII.

                                       Closing Remarks

       Fifth, Edwards argues that statements made in the prosecutor’s closing argument

that referred to Edwards as a liar who used the victim as a “sex toy” and “sex slave”

warrant a new trial. He did not object at the time these statements were made. “[A]n

absence of any objection to the remarks at the time of their utterance weigh heavily in the

determination that they are not actually prejudicial.” United States v. Lawson, 337 F.2d
800, 807 n.4 (3d Cir. 1964).




                    13
                        The Appellate Division noted that “the appellant cannot
             show that the testimony was ‘essential to the defense’ as the jury
             returned a verdict of not guilty on all counts that involved the
             time-frame when the appellant and his daughter had a relationship
             with the witnesses in question[.]” 2006 WL 2709634, at *5. It is
             true M E. testified that she told Tatum and Nibbs about the abuse
             during the year she was in Ms. Reed’s class, 1998-1999, while
             Edwards was convicted of acts he committed a year earlier,
             between August and December 1997. However, this of course
             does not necessarily indicate that Nibbs and Tatum’s unimmunized
             testimony would have been irrelevant to the question of Edwards’
             guilt on the 1997 charges; M.E. testified she told the women of the
             fact her father “was laying on” her without limiting the abuse to
             exclude that in 1997. Nevertheless, as observed above, relevancy
             is not the standard by which judicial immunity rulings are assessed.




                                               12
       “[N]on-contemporaneous objections” to prosecutorial remarks “are subject to plain

error review. In order to demonstrate prosecutorial misconduct under a plain error

standard, the review must reveal egregious error or a manifest miscarriage of justice.”

United States v. Brennan, 326 F.3d 176, 182 (3d Cir. 2003) (internal quotation marks and

citations omitted). Plain error is that which is “clear” and “affect[s the] defendant's

‘substantial rights.’” United States v. Nappi, 243 F.3d 758, 762 (3d Cir. 2001). “The

prejudice, which may inure to a defendant as a result of allegedly improper comments

made during the government's closing argument, must be evaluated in light of that closing

argument as a whole.” Gov’t of the V.I. v. Joseph, 770 F.2d 343, 350 (3d Cir. 1985).

       After reviewing the prosecutor’s comments in the context of the entire summation

and the proceedings as a whole, we find no error, plain or otherwise. The prosecutor’s

remarks were not an inappropriate characterization of the evidence before the jury.

                                             VIII.

                                  The May 7, 2004 Motion

       Finally, Edwards asks this Court to direct the Superior Court to respond to his

post-trial motion of May 7, 2004 made under Federal Rule of Criminal Procedure

33(b)(1), which the Appellate Division noted was not before it. 2006 WL 2709634, at *1

n.2. Edwards contends in that motion that newly-discovered evidence – including

psychological counseling notes by Dr. Richard A. Gardner that suggested that M.E. made

a false accusation of sexual abuse against another individual in a separate criminal action



                                              13
– warrant a new trial. Edwards’ counsel has included in the appendix here a copy of a

letter dated November 16, 2006 that he sent to the Superior Court inquiring on the status

of his motion. As Edwards notes, we have no appellate jurisdiction over this motion at

present.14

                                                IX.

          For all of the above reasons, we will affirm the rulings of the District Court in this

matter.




                       14
                      If Edwards wishes, this matter could be pursued via
               mandamus.

                                                 14